                  Case 2:18-bk-20151-ER             Doc 3714 Filed 11/27/19 Entered 11/27/19 11:46:03                        Desc
                                                     Main Document     Page 1 of 17




                      1   SAMUEL R. MAIZEL (Bar No. 189301)
                          samuel.maizel@dentons.com
                      2   TANIA M. MOYRON (Bar No. 235736)
                          tania.moyron@dentons.com
                      3   DENTONS US LLP
                          601 South Figueroa Street, Suite 2500
                      4   Los Angeles, California 90017-5704
                          Tel: (213) 623-9300 / Fax: (213) 623-9924
                      5
                          Attorneys for the Chapter 11 Debtors and
                      6   Debtors In Possession

                      7                         UNITED STATES BANKRUPTCY COURT
                                      CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                      8
                          In re:                                        Lead Case No. 2:18-bk-20151-ER
                      9
                                                                        Jointly Administered With:
                        VERITY HEALTH SYSTEM OF
   O'S!"
   ~o
                     10 CALIFORNIA, INC., et al.,
   Nr---                                                                CASE NO.:   2:18-bk-20162-ER
    ...i";'>                                                            CASE NO.:   2:18-bk-20163-ER
    1--r---
    50               11
~mo
                                           Debtors and Debtors In       CASE NO.:   2:18-bk-20164-ER
..J 1--"°'                Possession.                                   CASE NO.:   2:18-bk-20165-ER
    <ii <Co
..J ...i_o           12
"-l"' Zr')                                                              CASE NO.:   2:18-bk-20167-ER
::it;~";'
"-l <( ... ~                                                            CASE NO.:   2:18-bk-20168-ER
Z O :llD             13
O"'    <~                                                               CASE NO.:   2:18-bk-20169-ER
E- ...iu<')
z~9~--
  :J "N
                            Affects All Debtors
                          \gj                                           CASE NO.:   2:18-bk-20171-ER
                     14
Cir.,.
   ::r:
          ....l
          <ii
                          • Affects Verity Health System of             CASE NO.:   2:18-bk-20172-ER
    1--0
     z
    :J               15     California, Inc.                            CASE NO.:   2:18-bk-20173-ER
   o<r::                  D Affects O'Connor Hospital                   CASE NO.:   2:18-bk-20175-ER
   "-l
     ell
   -o
   ~..J              16   • Affects Saint Louise Regional Hospital      CASE NO.:   2:18-bk-20176-ER
                          • Affects St. Francis Medical Center          CASE NO.:   2:18-bk-20178-ER
                     17   • Affects St. Vincent Medical Center          CASE NO.:   2: I 8-bk-20179-ER
                          • Affects Seton Medical Center                CASE NO.:   2: I 8-bk-20 I 80-ER
                     18   D Affects O'Connor Hospital Foundation        CASE NO.:   2:18-bk-20181-ER
                          • Affects Saint Louise Regional Hospital
                     19     Foundation                                  Chapter 11 Cases
                          • Affects St. Francis Medical Center of
                            Lynwood Foundation                          Hon. Judge Ernest M. Robles
                     20
                          D Affects St. Vincent Foundation
                     21   • Affects St. Vincent Dialysis Center, Inc.   OMNIBUS STIPULATION CONTINUING HEARING ON OBJECTIONS RE

                          • Affects Seton Medical Center                CURE AND OTHER ISSUES RE ORDER (A) AUTHORIZING THE SALE 0
                                                                        CERTAIN OF THE DEBTORS' ASSETS TO STRATEGIC GLOBAL
                     22     Foundation
                          • Affects Verity Business Services            MANAGEMENT, INC. (, .. 1(RELATED TO DKT. NOS. 1704, 1836, 2065, 2131

                     23   • Affects Verity Medical Foundation           2306,2472,2685,2823,2964,3040,3123,3125,3366,3456,35641
                          • Affects Verity Holdings, LLC
                     24   • Affects De Paul Ventures, LLC               Original Hearing:
                          • Affects De Paul Ventures - San Jose         Date: December 4, 2019
                     25     Dialysis, LLC
                                                                        Continued Hea ring:
                          Debtors and Debtors In Possession.            Date: December 18, 2019
                     26                                                 Time: I 0:00 a.m.
                                                                        Place: United States Bankruptcy Court, Courtroom 1568
                     27                                                        255 East Temple Street
                                                                               Los Angeles, California 90012
                     28




                          US_Active\113485560\V-2
                  Case 2:18-bk-20151-ER               Doc 3714 Filed 11/27/19 Entered 11/27/19 11:46:03              Desc
                                                       Main Document     Page 2 of 17




                        1           This stipulation is entered between Verity Health System of California, Inc. and the above-

                        2   referenced affiliated debtors, the debtors and debtors in possession in the above-captioned chapter

                        3   11 bankruptcy case (collectively, the "Debtors"), on the one hand, and UnitedHealthcare Insurance

                        4   Company, Cigna Healthcare of California, Inc., Cigna Health and Life Insurance Company of

                        5 North America, Abbott Laboratories Inc. and Alere Informatics, Inc., Health Net, LLC, Kaiser

                        6 Foundation Hospitals, Smith & Nephew, Inc., Aetna Life Insurance Company, St. Vincent IPA

                        7 Medical Corporation, SCAN Health Plan, QuadraMed Affinity Corporation, Picis Clinical

                        8   Solutions Inc., Premier, Inc. and its subsidiaries, Roche Diagnostics Corporation, AppleCare

                        9 Medical Group, Inc., AppleCare Medical Group, St. Francis Inc., AppleCare Medical
       0-st-
       ~o
                       10 Management LLC and GE HFS, LLC (together, the "Counterparties '), on the other, in the above-
       r--1 r--
       ui":'
        f- r--
  3-                   11   captionedjointly administered cases with respect to the following:
~u:ig
,.J    ,-!'°'
..JUl--,:0             12           1.       On February 19, 2019, the Court entered its Order (]) Approving Form Of Asset
Ul      ~   Zg
::::i ti    15 o;-
Ul      < "-~          13   Purchase Agreement For Stalking Horse Bidder And For Prospective Overbidders, (2) Approving
Zo :;-.o
Oc.:<~
f- wuM
z:J           •;:::i
   Q l:2 '-'
(J.l                   14 Auction Sale Format, Bidding Procedures And Stalking Horse Bid Protections, (3) Approving
or.i.....,
       :cw
       f- ";z
       :J
       O<'.            15   Form Of Notice To Be Provided To Interested Parties, (4) Scheduling A Court Hearing To
       Ul"'
       -o
       ~,.J
                       16 Consider Approval Of The Sale To The Highest Bidder, And (5) Approving Procedures Related To

                       17 The Assumption Of Certain Executory Contracts And Unexpired Leases; And (11) An Order (A)

                       18 Authorizing The Sale Of Property Free And Clear Of All Claims, Liens And Encumbrances

                       19   [Docket No. 1572] the ("Bidding Procedures Order"), which set a deadline for counterparties to

                       20   executory contracts and unexpired leases to object to the cure amounts, identified by the Debtors,

                       21   on or before March 22, 2019, at 4 :00 p.m. (PST) (the "Objection Deadline").

                       22           2.       On March 5, 2019, the Debtors filed a Notice of Counterparties to Executory

                       23   Contracts and Unexpired Leases of the Debtors That May Be Assumed and Assigned [Docket No.

                       24   1704]. On March 18, 2019, the Debtors filed a Supplemental Notice re Notice to Counterparties

                       25   to Executory Contracts and Unexpired Leases of the Debtors that May be Assumed and Assigned

                       26   [Docket No . 1836].

                       27

                       28


                                                                             2
                            113084 I 79\V-1
                            US_Active\113485560\V-2
                  Case 2:18-bk-20151-ER               Doc 3714 Filed 11/27/19 Entered 11/27/19 11:46:03                          Desc
                                                       Main Document     Page 3 of 17




                                    3.       The Counterparties each timely filed objections, objecting to, among other things,

                        2 proposed cure amounts and assumption and assignment of their executory contracts and unexpired

                        3   leases (the ' Cure Objections"). 1

                        4           4.       On May 2, 2019, the Court entered its Order (A) Authorizing the Sale of Certain of

                        5 the Debtors' Assets to Strategic Global Management, Inc. Free and Clear of Liens, Claims,

                        6 Encumbrances, and Other Interests; (B) Approving the Assumption and Assignment of an

                        7   Unexpired Lease Related Thereto; and (C) Granting Related Relief [Docket No. 2306] (the "Sale

                        8 Order"), which set a hearing for June 5, 2019, at I 0:00 a.m., for Cure Objections (the "Hearing

                        9 Date"), and set a deadline for the Debtors to reply to the Cure Objections for May 29, 2019, at
       ov
       00              10   4:00 p.m. (PT) (the "Reply Deadline"). Sale Order at~ 34.
       ~~
       LL!,
       !-r-
       3-              11           5.       On May 30, 2019, the Court entered its Order Approving Omnibus Stipulation
g_,C/Jg
..J •o,
..J Gi <o              12   Continuing Hearing on Objections re Cure and Other Issues re Order (A) Authorizing the Sale of
<Zl    ::l -g
;:J    !-  ~°'
       C/J O '
<Zl
Zo:l-o
       < "-~           13   Certain of the Debtors' Assets to Strategic Global Managemenl, Inc. [Docket No. 2472],
0      c,: ...:--.
z::, u"'
E-     LL)
      .;:::;
{.Ll   Q     ffl'--'   14 continuing the Hearing Date to July 10, 2019, at 10:00 a.m. and the Reply Deadline to July 3,
or.i.....i
       :,: LL)

       :i "z
       !-
       0-,(            15 2019, at 4:00 p.m. (PT). Thereafter, the Court entered several orders approving additional
       C/J"'
       -o
       ~..J            16 continuances of the Hearing Date and Reply Deadline. [See Docket Nos. 2685, 2823, 2964, 3040,

                       17 3123, 3125, 3366, 3456, 3564]. The current Hearing Date is December 4, 2019, at 10:00 a.m., and

                       18 the Reply Deadline is November 27, 2019, at 4:00 p.m. (PT).

                       19           6.       The Debtors have resolved various objections to proposed cure amounts and

                       20 assumption and assignment of their executory contracts and unexpired leases.                         Other such

                       21   objections have been resolved as moot.            There have been various objections that have been

                       22   resolved and are otherwise moot.

                       23

                       24   1 The docket numbers of each Cure Objection are as follows: UnitedHealthcare Insurance Company [Docket Nos.
                            1858, 2145], Kaiser Foundation Hospitals [Docket No. 1866], Smith & Nephew, Inc. [Docket No. 1873], QuadraMed
                       25   Affinity Corporation and Picis Clinical Solutions Inc. [Docket No. 1882], Abbott Laboratories Inc. and Alere
                            Informatics, Inc. [Docket No. 1890], Aetna Life Insurance Company [Docket No. 1930], Health Net, LLC [Docket
                       26   No. 1940], St. Vincent IPA Medical Corporation [Docket No. 1949], SCAN Health Plan [Docket Nos. 1965, 2162],
                            Cigna Healthcare of California, Inc., Cigna Health and Life Insurance Company of North America [Docket No. 1850],
                       27   Premier, Inc. and its subsidiaries [Docket Nos. 1954, 2066], Roche Diagnostics Corporation [Docket No. 1849],
                            AppleCare Medical Group, Inc., AppleCare Medical Group, St. Francis Inc., AppleCare Medical Management LLC
                       28   [Docket Nos. 1857, 2144] and GE HFS, LLC [Docket No. 1863].



                                                                                    3
                            113084179\V-1
                            US_Active\113485560\V-2
Case 2:18-bk-20151-ER             Doc 3714 Filed 11/27/19 Entered 11/27/19 11:46:03                Desc
                                   Main Document     Page 4 of 17




                7.       As to the remaining Cure Objections, the Debtors and the Counterparties have (i)

    2   continued discussions regarding disputed cure amounts related to executory contracts and

    3   unexpired leases and the assumption and assignment of the same to Strategic Global Management,

    4   Inc. and (ii) agreed to continue the Hearing Date to allow additional time to resolve such issues.

    5           NOW, THEREFORE, all of the parties to this Stipulation hereby stipulate as follows:

    6           A.       The Hearing Date will be continued to December 18, 2019, at 10:00 a.m. (PT).

    7           B.       The Debtors' Reply Deadline is extended to December 11, 2019, at 4:00 p.m. (PT).

    8

    9   Verity Health System of California, Inc. et al.

   10   DATED: November 27, 2019                  DENTONS US LLP
   11
                                                  By:   Isl Tania M Moyron
   12
                                                        Samuel Maize!
   13                                                   Tania M. Moyron
                                                        Counsel to Debtors and Debtors in Possession
   14
   15   UnitedHealthcare Insurance Company

   16   DATED: November 27, 2019                  SHIPMAN & GOODWIN LLP

   17                                             By:
                                                        Eric Goldstein
   18                                                   Counsel to UnitedHealthcare Insurance Company
   19
   20   AppleCare Medical Group, Inc.,
        AppleCare Medical Group, St. Francis Inc.,
   21   AppleCare Medical Management LLC

   22   DATED: November 27, 2019                  SHIPMAN & GOODWIN LLP
   23
                                                  By:
   24                                                   Eric Goldstein
                                                        Counsel to AppleCare Medical Group, Inc.,
   25                                                   AppleCare Medical Group, St. Francis Inc.,
                                                        AppleCare Medical Management LLC
   26
   27

   28


                                                          4
        113084179\V-1
        US_Active\113485560\V-2
Case 2:18-bk-20151-ER         Doc 3714 Filed 11/27/19 Entered 11/27/19 11:46:03                    Desc
                               Main Document     Page 5 of 17



    1          7.      As to the remaining Cure Objections, the Debtors and the Counterparties have (i)

    2   continued discussions regarding disputed cure amounts related to executory contracts and

    3 unexpired leases and the assumption and assignment of the same to Strategic Global Management,

    4   Inc. and (ii) agreed to continue the Hearing Date to allow additional time to resolve such issues.

    5          NOW, THEREFORE, all of the parties to this Stipulation hereby stipulate as follows:

    6          A.      The Hearing Date will be continued to December 18, 2019, at 10:00 a.m. (PT).

    7          B.      The Debtors' Reply Deadline is extended to December 11, 2019, at 4:00 p.m. (PT).

    8

    9 Verity Health System of California, Inc. et al.

   10 DATED: November 27, 2019                    DENTONS US LLP
   11
                                                  By:   Isl Tania M. Movron
   12
                                                        Samuel Maizel
   13                                                   Tania M. Moyron
                                                        Counsel to Debtors and Debtors in Possession
   14
   15   UnitedHealthcare Insurance Company

   16 DATED: November 27, 2019

   17                                             By:
   18                                                                  itedHealthcare Insurance Company
   19
   20 AppleCare Medical Group, Inc.,
      AppleCare Medical Group, St. Francis Inc.,
   21 AppleCare Medical Management LLC

   22   DATED: November 27, 2019
   23
                                                  By:
   24                                                   Enc Goldstein
                                                        Counsel to Ap    are Medical Group, Inc.,
   25                                                   AppleCare Medical Group, St. Francis Inc.,
                                                        AppleCare Medical Management LLC
   26
   27

   28


                                                          4
               Case 2:18-bk-20151-ER               Doc 3714 Filed 11/27/19 Entered 11/27/19 11:46:03            Desc
                                                    Main Document     Page 6 of 17




                         Kaiser Foundation Hospitals

                     2 DA TED: November 27, 2019                 LESNICK PRINCE & PAPPAS LLP
                     3                                           By:        ~
                     4                                                 Christopher E. Prince
                                                                       Counsel to Kaiser Foundation Hospitals
                     5

                     6 Smith & Nephew, Inc.

                     7 DATED: November 27, 2019                  HUNTON ANDREWS KURTH LLP
                     8                                           By:
                                                                       Robert A. Rich
                     9
                                                                       Counsel to Smith & Nephew, Inc.
   g'SI'            10
   "'o
   ...,,r--
    1:"7
    . r-
  so                11
p..C"/lo
                       QuadraMed Affinity Corporation
::Hi°'o
    <:J:!: O        12 and Picis Clinical Solutions Inc.
r.n er:   z("t')
:::i&i~~
    ~
rr.J i,t...N
Zo:::i'°            13   DATED: November 27, 2019                LOEB & LOEB LLP
0 0: <,....._
f- ~U"'
z ::i
~2i:i~
           .;:::;
                    14                                           By:
O~i:J
    §~                                                                 Schuyler G. Carroll
    o<              15                                                 Counsel to QuadraMed Affinity Corporation
   Cl)"'
   -o
   ~....,           16
                                                                       and Picis Clinical Solutions Inc.

                    17 Abbott Laboratories Inc. and Alere
                       Informatics, Inc.
                    18
                       DATED: November 27, 2019                  KOHNER, MANN & KAILAS, S.C.
                    19
                                                                 By:
                    20
                                                                       Samuel C. Wisotzkey
                    21                                                 Counsel to Abbott Laboratories Inc. and Alere
                                                                       Informatics, Inc.
                    22

                    23

                    24 Health Net, LLC

                    25   DATED: November 27, 2019                KATTEN MUCHIN ROSENMAN LLP

                    26                                           By:
                                                                       William B. Freeman
                    27                                                 Counsel to Health Net, LLC
                    28


                                                                        5
                         113084179\V-l
                         US_Active\113485560\V-2
                 Case 2:18-bk-20151-ER         Doc 3714 Filed 11/27/19 Entered 11/27/19 11:46:03            Desc
                                                Main Document     Page 7 of 17



                    1 Kaiser Foundation Hospitals

                    2   DATED: November 27, 2019            LESNICK PRINCE & PAPPAS LLP
                    3                                       By:
                    4                                             Christopher E. Prince
                                                                  Counsel to Kaiser Foundation Hospitals
                    5

                    6   Smith & Nephew, Inc.

                    7 DATED: November 27, 2019              HUNTON ANDREWS KURTH LLP

                    8                                       By:     ~              (A, / ' . .<_ _ /
                                                                  Robert A. Rich
                    9
                                                                  Counsel to Smith & Nephew, Inc.
      o""'
      0    0       10
      .,., r--
      Nv,

      tJ c-!-      11
      ::Jo
ci.CJ'.lo
                      QuadraMed Affinity Corporation
--l   .,;a-           and Picis Clinical Solutions Inc.
--l
CJ'.l~
      LLl iOg      12
;:::)CJ'.lO~
CJ'.l <( µ.N
Zo~'°              13   DATED: November 27, 2019            LOEB & LOEB LLP
0~ ,-...
1--<~U~
:Z C., cnN         14
w-     ~--
at.i.....i
                                                            By:
      ;,c:LLJ
      1--C:,                                                      Schuyler G. Carroll
       5~          15                                             Counsel to QuadraMed Affinity Corporation
      CJ'.lV)

      -o                                                          and Picis Clinical Solutions Inc.
      ~--l         16

                   17 Abbott Laboratories Inc. and Alere
                      Informatics, Inc.
                   18
                      DATED: November 27, 2019              KOHNER, MANN & KAILAS, S.C.
                   19
                                                            By:
                   20
                                                                  Samuel C. Wisotzkey
                   21                                             Counsel to Abbott Laboratories Inc. and Alere
                                                                  Informatics, Inc.
                  22

                   23

                   24 Health Net, LLC

                  25    DATED: November 27, 2019            KATTEN MUCHIN ROSENMAN LLP

                   26                                       By:
                                                                  William B. Freeman
                  27                                              Counsel to Health Net, LLC

                   28


                                                                   5
                        113084179\V-l
                   Case 2:18-bk-20151-ER               Doc 3714 Filed 11/27/19 Entered 11/27/19 11:46:03             Desc
                                                        Main Document     Page 8 of 17




                         1 Kaiser Foundation Hospitals

                         2   DATED: November 27, 2019                 LESNICK PRINCE & PAPPAS LLP
                         3                                            By:
                         4                                                  Christopher E. Prince
                                                                            Counsel to Kaiser Foundation Hospitals
                         5

                         6   Smith & Nephew, Inc.

                         7   DATED: November 27, 2019                 HUNTON ANDREWS KURTH LLP

                         8                                            By:
                                                                            Robert A. Rich
                         9                                                  Counsel to Smith & Nephew, Inc.
        0
        O'S!"
        VIC
                        10
        Ml'--
        w";'
        I- r--
    5-                  11
~ V)g                      QuadraMed Affinity Corporation
..J ,:as
..J o.i <o
c,i :;i -g
                        12 and Picis Clinical Solutions Inc.
::::>   I-    ;z:°'
        c,i   15,.:.,
  < "-M
c,i
                        13   DATED: November 27, 2019                 LOEB & LOEB LLP
Zo:i1.0
Oe<:<~
  o.iu""'
f-
z::, ·N
w Q lfl----
o"'-..i
  :r: o.l
                        14                                            By:   ~c._
        I-  c;,
        ::, ;z:
                                                                            Schuyler G. Carroll
        O<I'.           15                                                  Counsel to QuadraMed Affinity Corporation
        c,i <I)
        -o                                                                  and Picis Clinical Solutions Inc.
        ~..J            16

                        17   Abbott Laboratories Inc. and Alere
                             Informatics, Inc.
                        18
                             DATED: November 27, 2019                 KOHNER, MANN & KAILAS, S.C.
                        19
                                                                      By:
                        20
                                                                            Samuel C. Wisotzkey
                        21                                                  Counsel to Abbott Laboratories Inc. and Alere
                                                                            Informatics, Inc.
                        22

                        23

                        24   Health Net, LLC

                        25   DATED: November 27, 2019                 KATTEN MU CHIN ROSENMAN LLP

                        26                                            By:
                                                                            William B. Freeman
                        27                                                  Counsel to Health Net, LLC
                        28


                                                                             5
                             113084179\V-l
                             US_Aclive\113485560\V-2
                 Case 2:18-bk-20151-ER       Doc 3714 Filed 11/27/19 Entered 11/27/19 11:46:03                Desc
                                              Main Document     Page 9 of 17




                      1 Kaiser Foundation Hospitals

                      2   DATED: November 27, 2019             LESNICK PRINCE & PAPP AS LLP
                      3                                        By:
                      4                                              Christopher E. Prince
                                                                     Counsel to Kaiser Foundation Hospitals
                      5

                      6   Smith & Nephew, Inc.

                      7   DATED: November 27, 2019             HUNTON ANDREWS KURTH LLP

                      8                                        By:
                                                                     Robert A. Rich
                      9
                                                                     Counsel to Smith & Nephew, Inc.
     §?"St
     ,,,o            10
     Nf;:;
     LJ.J   I
     f- r--
     5-              11
o... cn8                  QuadraMed Affinity Corporation
...J~'°' 0                and Picis Clinical Solutions Inc.
...J~:,;o            12
VJ o:! Z""
::::> f- o::°'
  C/J O '
VJ< ... ~                                                      LOEB & LOEB LLP
:zO :J\O             13   DATED: November 27, 2019
Oo::<~
f-   wu~
:Z::,           "N
LJ..lQ~--            14                                        By:
o1.:....,
  :,:LJ.J
     f- \J
     ::iz
                                                                     Schuyler G. Carroll
     O<i.'.
                     15                                              Counsel to QuadraMed Affinity Corporation
     C/J    VJ
     -o                                                              and Picis Clinical Solutions Inc.
     ~...J           16

                     17   Abbott Laboratories Inc. and Alere
                          Informatics, Inc.
                     18

                     19
                          DATED: November 27, 2019             KOHNER       'AN ' & KAILAS.    y
                     20
                                                               By:     ~~✓Ct/~
                                                                     Samuel C. Wisotzkey
                     21                                              Counsel to Abbott Laboratories Inc. and Alere
                                                                     Informatics, Inc.
                     22

                     23

                     24   Health Net, LLC

                     25   DATED: November 27, 2019             KATTEN MUCHIN ROSENMAN LLP

                     26                                        By:
                                                                     William B. Freeman
                     27                                              Counsel to Health Net, LLC
                     28

                                                                      5
                          113084179\V-1
                 Case 2:18-bk-20151-ER      Doc 3714 Filed 11/27/19 Entered 11/27/19 11:46:03                 Desc
                                             Main Document    Page 10 of 17




                          Kaiser Foundation Hospitals

                      2   DATED: November 27, 2019             LESNICK PRINCE & PAPPAS LLP
                      3
                                                               By:
                      4                                              Christopher E. Prince
                                                                     Counsel to Kaiser Foundation Hospitals
                      5

                      6   Smith & Nephew, Inc.

                      7   DATED: November 27, 2019             HUNTON ANDREWS KURTH LLP

                      8                                        By:
                                                                     Robert A. Rich
                      9
                                                                     Counsel to Smith & Nephew, Inc.
      8...-
      ,,.,o          10
      N~
      UJ
      f- r---'
      5-             11
c.. C/)8                QuadraMed Affinity Corporation
..:i t;°'
..l
     .,, .::;8       12 and Picis Clinical Solutions Inc.
C/l "" :z,...,
:J l;j ~~
      <: "-('i
C/l
;z O :::i'-0         13   DATED: November 27, 2019             LOEB & LOEB LLP
0 a!<:~
f-~U:;
Zov:i'N
UJ-UJ-               14                                        By:
o~...i
  :,::W
      f- 0
      :::,;z.
                                                                     Schuyler G. Carroll
      o<             15                                              Counsel to QuadraMed Affinity Corporation
      C/l  ti)

      -a                                                             and Picis Clinical Solutions Inc.
      ~..l           16

                     17   Abbott Laboratories Inc. and Alere
                          Informatics, Inc.
                     18
                          DATED: November 27, 2019             KOHNER, MANN & KAILAS, S.C.
                     19

                     20
                                                               By:
                                                                     Samuel C. Wisotzkey
                     21                                              Counsel to Abbott Laboratories Inc. and Alere
                                                                     Informatics, Inc.
                     22

                     23

                     24   Health Net, LLC

                     25   DATED: November 27, 2019             KATTEN MUCHIN ROS ~

                     26                                        By:    {/II!/[
                                                                     William B. Freeman
                     27                                              Counsel to Health Net, LLC

                     28


                                                                      5
                          113084179\V-l
              Case 2:18-bk-20151-ER       Doc 3714 Filed 11/27/19 Entered 11/27/19 11:46:03                 Desc
                                           Main Document    Page 11 of 17




                   1 St. Vincent IP A Medical Corporation

                   2

                   3

                   4
                       DATED: November 27, 2019

                                                            :~RL~if~
                                                                   ~~~')c,H,.., 'f:y,tAI Y~"'I
                                                                   Counsel to St. Vincent IP A Medical Corporation
                   5

                   6   Aetna Life Insurance Company
                   7                                        MCGUIREWOODS LLP
                       DATED: November 27, 2019
                   8
                                                            By:
                   9                                               Payam Khod adadi
                                                                   Cow1sel to Aetna Life Insurance Company
      83          10
      er,,-
      Ncr,
      IJ.l,
      1-r-        11
~~§                    SCAN Health Plan
,-l    1-·°'
.....l ll-l ~o    12
(/)~2~                 DATED: November 27, 2019             LOEB & LOEB LLP
::>&30C\'
U) <~~            13
Z O :;!"'
Oc:G   ~                                                    By:
f-,ll-lU"'
z:::>  .;::;
u.i\2[:;J~        14                                               Daniel B. Besikof
oti......l
    :i:w
    I- c:,
                                                                   Counsel to SCAN Health Plan
      :::,Z       15
      O<(
      C/J"'
      -o
      ~...J       16
                  17 Cigna Healthcare of California, Inc.,
                     Cigna Health and Life In. urance Company
                  18 of North America

                  19   DATED: November 27, 2019                   GORDON REES SCULLY MANSUKHANI, LLP

                  20

                  21                                        By:
                                                                   William M. Rathbone
                  22                                               Counsel to Cigna Healthcare of California, Inc. ,
                                                                   Cigna Health and Lue In urance Company of
                  23                                               North America

                  24   Premier, Inc. and its subsidiaries

                  25   DATED: November 27, 2019                   STRADLING YOCCA CARLSON & RAUTH, P.C.

                  26

                  27                                        By:
                                                                   Fred Neufeld
                  28                                               Counsel to Premier, Inc. and its subsidiaries


                                                                    6
                       113084179\V-I
Case 2:18-bk-20151-ER       Doc 3714 Filed 11/27/19 Entered 11/27/19 11:46:03                 Desc
                             Main Document    Page 12 of 17




     1 St. Vincent IPA Medical Corporation

     2 DATED: November 27, 2019              CARLTON FIELDS, LLP
     3
                                             By:
     4                                              Mark A. Neubauer
                                                    Counsel to St. Vincent IP A Medical Corporation
     5
     6   Aetna Life Insurance Company
     7
         DATED: November 27, 2019
     8

     9

    10
    11   SCAN Health Plan
    12
         DATED: November 27, 2019            LOEB & LOEB LLP
   13
                                             By:
    14                                              Daniel B. Besikof
                                                    Counsel to SCAN Health Plan



    17 Cigna Healthcare of California, Inc.,
        Cigna Health and Life Insurance Company
    t 8 of North America

    19 DATED: November 27, 2019                    GORDON REES SCULLY MANSUKHANI, LLP

   20
   21                                        By:
                                                    William M. Rathbone
   22                                               Counsel to Cigna Healthcare of California, Inc.,
                                                    Cigna Health and Life Insurance Company of
   23                                               North America

   24 Premier, Inc. and its subsidiaries
   25 DATED: November 27, 2019                     STRADLING YOCCA CARLSON & RAUTH, P.C.

   26
   27                                        By:
                                                    Fred Neufeld
   28                                               Counsel to Premier, Inc. and its subsidiaries


                                                     6
         I 13084179\V-l
            Case 2:18-bk-20151-ER      Doc 3714 Filed 11/27/19 Entered 11/27/19 11:46:03                  Desc
                                        Main Document    Page 13 of 17




                1 St. Vincent IP A Medical Corporation

                2 DATED: November 27, 2019               CARLTON FIELDS, LLP
                3                                        By:
                4                                               Mark A. Neubauer
                                                                Counsel to St. Vincent IP A Medical Corporation
                5

                6 Aetna Life Insurance Company

                7                                        MCGUIREWOODS LLP
                    DATED: November 27, 2019
                8
                                                         By:
                9                                               Payam Khodadadi
                                                                Counsel to Aetna Life Insurance Company
   O'S!"
   00          IO
   :qr-
   ti."'
   1-r-!-      11
   s-               SCAN Health Plan
ci.."'8
...Ji--:'°'
...Jt:J!'::8   12
v,~:z<"l            DATED: November 27, 2019             LOEB & LOEB LLP
~ti~~
"'< .... ~
zo--o          13
o~:;!----
E-~U~                                                    By:~
~!:212~
QIJ....J
               14                                               DarueB.Besikof,Lisa Rubin
   :,: Ul
   I- c:,
                                                                Counsel to SCAN Health Plan
   5~          15
   "'"'
   -o
   ~...J       16
               17 Cigna Healthcare of California, Inc.,
                  Cigna Health and Life Insurance Company
               18 of North America

               19 DATED: November 27, 2019                     GORDON REES SCULLY MANSUKHANI, LLP

               20

               21                                        By:
                                                                William M. Rathbone
               22                                               Counsel to Cigna Healthcare of Californi a, Inc.,
                                                                Cigna Health and Life Insurance Company of
               23                                               North America

               24 Premier, Inc. and its subsidiaries

               25   DATED: November 27, 2019                   STRADLING YOCCA CARLSON & RAUTH, P.C.

               26
               27                                        By:
                                                                Fred Neufeld
               28                                               Counsel to Premier, Inc. and its subsidiaries


                                                                 6
                    I 13084179\V-l
Case 2:18-bk-20151-ER        Doc 3714 Filed 11/27/19 Entered 11/27/19 11:46:03               Desc
                              Main Document    Page 14 of 17



   1 St. Vincent IP A Medical Corporation

   2   DATED: November 27, 2019             CARLTON FIELDS, LLP
   3
                                            By:
   4                                               Mark A. Neubauer
                                                   Counsel to St. Vincent IP A Medical Corporation
   5

   6 Aetna Life Insurance Company

   7                                        MCGUIREWOODS LLP
       DATED: November 27, 2019
   8
                                            By:
   9                                               Payam Khodadadi
                                                   Counsel to Aetna Life Insurance Company
  10

  11 SCAN Health Plan
  12
       DATED: November 27, 2019             LOEB & LOEB LLP
  13
                                            By:
  14                                               Daniel B. Besikof
                                                   Counsel to SCAN Health Plan
  15
  16
  17 Cigna Healthcare of California, Inc.,
     Cigna Health and Life Insurance Company
  18 of North America

  19 DATED: November 27, 2019                     GORDON REES SCULLY MANSUKHANI, LLP

  20

  21                                        By:    ~ tfi:tJ
                                                   William M. Rathbone
                                                                         ?   f;r/;_~nv
                                                   Counsel to Cigna Healthcare of California, Inc.,
  22
                                                   Cigna Health and Life fosurance Company of
  23                                               North America

  24   Premier, Inc. and its subsidiaries

  25   DATED: November 27, 2019                   STRADLING YOCCA CARLSON & RAUTH, P.C.

  26

  27                                        By:
                                                   Fred Neufeld
  28                                               Counsel to Premier, Inc. and its subsidiaries


                                                    6
       I 13084179\V-I
Case 2:18-bk-20151-ER       Doc 3714 Filed 11/27/19 Entered 11/27/19 11:46:03                   Desc
                             Main Document    Page 15 of 17




     1 St. Vincent IP A Medical Corporation

     2 DATED: November 27, 2019               CARLTON FIELDS, LLP
     3                                        By:
     4                                               Mark A. Neubauer
                                                     Counsel to St. Vincent IP A Medical Corporation
     5

     6 Aetna Life Insurance Company

     7                                        MCGUIREWOODS LLP
         DATED: November 27, 2019
     8
                                              By:
     9                                               Payam Khodadadi
                                                     Counsel to Aetna Life Insurance Company
    10

    11   SCAN Health Plan
    12
         DATED: November 27, 2019             LOEB & LOEB LLP
    13
                                              By:
                                                     Daniel B. Besikof
                                                     Counsel to SCAN Health Plan



    17 Cigna Healthcare of California, Inc.,
       Cigna Health and Life Insurance Company
    18 of North America

    19 DATED: November 27, 2019                     GORDON REES SCULLY MANSUKHANI, LLP

    20

    21                                        By:
                                                     William M. Rathbone
   22                                                Counsel to Cigna Healthcare of California, Inc.,
                                                     Cigna Health and Life Insurance Company of
   23                                                North America

    24 Premier, Inc. and its subsidiaries

   25    DATED: November 27, 2019                   STRADLING YOCCA CARLSON & RAUTH, P.C.

   26

   27                                         By:
                                                     Fred Neufeld
   28                                                Counsel to Premier, Inc. and its subsidiaries


                                                      6
         113084179\V-I
               Case 2:18-bk-20151-ER    Doc 3714 Filed 11/27/19 Entered 11/27/19 11:46:03            Desc
                                         Main Document    Page 16 of 17




                  1

                  2 Roche Diagnostics Corporation

                  3 DATED: November 27, 2019                BARNES & THORNBURG LLP

                  4

                  5                                   By: ~                  ~
                                                              Kevin Collins
                  6                                           Counsel to Roche Diagnostics Corporation

                  7
                      GEHFS,LLC
                  8
                      DATED: November 27, 2019              KUTAK ROCK LLP
                  9

   o"""
   ~g            10
   ~.
   Nor,
   I:: r--
   ;:,;;         11
                                                      By:
                                                              Lisa M. Peters
1:i.,'no
   ~°'
...:i
...:i~io         12
                                                              Counsel to GE HFS, LLC
rn~ g
::>mo
[n
      0:-
      M
zci~~            13
oc.:     ""'
E-<!!=JU~
r;:j Q fit!.     14
0"""...-l

   §!
   rn"'
   -o
                 15
  ~...:i         16

                 17

                 18

                 19

                 20
                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28


                                                               7
                      113084179\V-l
              Case 2:18-bk-20151-ER              Doc 3714 Filed 11/27/19 Entered 11/27/19 11:46:03           Desc
                                                  Main Document    Page 17 of 17




                  1

                  2 Roche Diagnostics Corporation

                  3 DATED: November 27, 2019                         BARNES & THORNBURG LLP

                  4

                  5                                            By:
                                                                      Kevin Collins
                  6                                                   Counsel to Roche Diagnostics Corporation
                  7
                      GEHFS,LLC
                  8
                      DATED: November 27, 2019                       KUTAK ROCK LLP
                  9

   8~            10
   ~~
   Ill,
    1--r-
                 11
                                                               By:     uJi{ift
    50                                                                Lisa M. Peters
~..,cno
....:i •o,
...lt;;<o
                                                                      Counsel to GE HFS, LLC
     w_o         12
rJ:J 0:: Z"'
~ti~o:'
rJ:J<""~         13
Zo::l'"-
Oo::<~
E- lllU:J
Z;:) "N
""'Q~__,         14
or.i.....i
    :I; Ill
    1--0
    ;:) ;z:
    0-<(         15
   rJ:JCI)
   -o
   :2....:i      16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28


                                                                       7
                      113084179\V-I
                      US_Aclive\ 113485560\V-2
